Exhibit PRESS RELEASE FIRST QUARTER 2 (All amounts are in Canadian $) May 13, 2008, Toronto, Ontario New Gold Inc. (the “Company” or “New Gold”) (NGD: TSX/AMEX) is pleased to provide the 2008 first quarter financial results and an update on its New Afton Copper Gold Project (the “Project”) situated 10 kilometres west of Kamloops, British Columbia. 2008 First Quarter End Results The Company incurred a loss of $9.2 million or $0.25 per share in the first quarter as compared to a loss of $0.5 million or $0.02 per share in the first quarter of 2007. The increase in the loss is primarily related to the expensing of $9.4 million related to interest and accretion charges which do not qualify for capitalization. During the first quarter of 2008, the Company invested approximately $20.1 million on its mineral properties as compared to $5.9 million in the comparative quarter in 2007. During the current quarter, expenditures on the New Afton project included $18.0 million on underground development and infrastructure and $1.3 million on surface exploration in and around the New Afton project and $0.8 million on the Company’s Ajax claims.In the comparative quarter of 2007, the Company spent $3.7 million on development activities, principally related to the construction of a new pit road, $1.8 million on the feasibility study and $0.3 million on surface exploration programs in and around the current resource. In addition, during the first quarter of 2008, the Company spent $11.0 million on property, plant and equipment in the first quarter as compared to $1.3 million in the comparative quarter in 2007. The significant increase relates to the acquisition of the initial mine development fleet plus sundry capital assets required for the development of the New Afton Mine. In 2007, the acquisitions related to the acquisition of the underground equipment acquired from the former underground mining contractor. Cash Resources As at March 31, 2008,the Company had cash and cash equivalents totaling $158 million and negative working capital of $76.6 million versus negative working capital of $29.6 million as at December 31, 2007. The primary reason for the negative working capital relates to the continued accounting for the Notes as current debt pending finalization of the permit waiver request and business combination completion and categorizing the currently illiquid ABCP investments as long-term assets. Once the Company meets or secures a waiver on its permit test on the debt, the Company expects to return to a positive working capital position. The increase in the negative working capital has occurred primarily as a result of funding the Project development which totaled $31.1 million in the quarter. During the quarter it was determined that the previous approach to exploration, which had been focused in and around the New Afton resource both at surface and at depth, would be curtailedon the basis that the mineralisation identified in this program would not be mined in the first five years of the mine life. The Company will now focus on a full evaluation of the previous drilling program results and re-direct the future program to an evaluation of the regional potential of the Company’s mineral claim holdings including a geophysical survey. As a result, the extent of drilling expected in the near term will be significantly reduced. Project Update During the first quarter of 2008 the Company continued the underground development of the Project. The underground development is now proceeding on five development faces including commencement of the surface portal which began in early 2008.
